Exhibit 10.6

FIRST AMENDMENT TO FORBEARANCE AGREEMENT

This First Amendment to Forbearance Agreement ("First Amendment") is made as of
February 3, 2011, by and among BANK OF AMERICA, N.A. ('Bank"), American
Restaurant Concepts Inc. ("Borrower"), and Hot Wing Concepts, Inc., Michael P.
Rosenberger and Rosalie Rosenberger ("Guarantor") (Borrower and Guarantor may
hereinafter be referred to collectively as "Obligors").

Bank, Borrower and Guarantor entered into a Forbearance Agreement dated as of
February 22, 2010 (the "Agreement"). Pursuant to its terms, the Forbearance
Period has expired and as a result all outstanding principal, interest and other
charges under the Loan Documents are immediately due and payable in full.
Notwithstanding this fact, at the request of Obligors, Bank has agreed to extend
the Forbearance Period subject to the terms of this First Amendment.

All capitalized terms used in this First Amendment and not herein defined shall
have the respective meanings specified in the Agreement.

NOW, THEREFORE, the parties agree as follows:

1.

As of February 3, 2011, the aggregate amount outstanding under the Note is equal
to $308,652.80 consisting of $284,113.83 of principal, $10,842.69 of interest
and $13,696.28 of fees and charges. Obligors acknowledge and confirm that they
are unconditionally jointly and severally liable for the amounts set forth above
together with all other amounts due under the Loan Documents.

2.

The Forbearance Period shall end on the date of the first of the following to
occur (the "Forbearance Termination Date"):

2.1

December 3, 2011;

2.2

A petition is filed by or against Borrower under Title 11 of the United States
Code (the "Bankruptcy Code"); or Borrower makes any assignment for the benefit
of creditors; or Borrower voluntarily or involuntarily becomes the subject of
any other case or proceeding for the relief or protection of debtors under any
other law or statute or under any provision of common law;

2.3

Any default, other than the Identified Defaults, occurs or is determined to have
occurred under any Loan Document, including this Agreement;

2.4

Borrower initiates any judicial, administrative or arbitration proceeding
against Lender;

2.5

Borrower defaults on any obligation to any creditor other than Lender if Lender
believes that such default materially adversely affects Borrower's ability to
perform its obligations to Lender under the Loan Documents.

3.

The Obligors acknowledge that the Agreement, as modified herein, remains in full
force and effect. Without limiting the foregoing, the Obligors hereby expressly
reaffirm as of the date of this First Amendment each of the representations and
warranties contained in the Agreement, including, without limitation, the
release set forth in Section 12 thereof.

4.

On or before March 3, 2011 Borrower shall pay a principal payment of Ten
Thousand and 00/100 Dollars ($10,000.00) in immediately available U.S. Funds to
Lender to be applied against the outstanding obligations of the Borrower.

5.

In lieu of the payments required by the Loan Documents the Borrower will pay
interest on March 3, 2011, and then on the same day of each month thereafter
until payment in full of any principal outstanding under the Loan Documents. The
Borrower will repay in full any principal, interest or other charges outstanding
under the Loan Documents no later than December 3, 2011.

6.

Borrower shall pay the Bank a forbearance extension fee in the amount of Five
Thousand and 00/100 Dollars ($5,000.00) which shall be due on the Forbearance
Termination Date or upon payoff of loan, whichever occurs sooner.

7.

Obligors acknowledge that the Bank has made no commitment to any further
extension of the Termination Date and that the Loan Documents are payable in
full on that date.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

BANK OF AMERICA, N.A.


By: /s/ Brenda R. Temple    

Brenda R. Temple, Vice President

 

American Restaurant Concepts, Inc.

 

By: /s/ Michael P. Rosenberger

Michael P. Rosenberger, President




By: /s/ Rosalie Rosenberger

Rosalie Rosenberger, Vice President




Each of the undersigned guarantors/owners of collateral: i) consents to and
joins in the above Agreement (including, without limitation, any Release
provision); ii) warrants and covenants to Lender that, except to the extent
previously disclosed to Lender in writing, all representations and warranties
previously made by it to Lender are true, complete, and accurate as of the date
of this Agreement; and iii) confirms to Lender all security interests and liens
heretofore granted by it to Lender.

Hot Wing Concepts, Inc.

 

By: /s/ Michael P. Rosenberger

Michael P. Rosenberger, President




By: /s/ Rosalie Rosenberger

Rosalie Rosenberger, Vice President




By: /s/ Michael P. Rosenberger

Michael P. Rosenberger, Individually

 




By: /s/ Rosalie Rosenberger

Rosalie Rosenberger, Individually


